DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 7,918,285) in view of Hadley et al. (US 2018/0184573)

With respect to claim 1, Graham discloses a system for hydraulically leveling a multi-wing agricultural implement, the system comprising:
an inner frame section (center frame);
an outer-wing section (implement wing) pivotally coupled to the inner-wing section;
an actuator (104) coupled between the inner frame section and the outer-wing section, the actuator configured to actuate the outer-wing section between a transport position and a fully-opened position;
a valve assembly (including 124, 160) configured to provide hydraulic fluid at a supply pressure to a supply line;
a leveling valve (including 140, 150) fluidly coupled between the supply line and the actuator; and
a folding valve (including 126) fluidly coupled in parallel with the leveling valve between the supply line and the actuator, the folding valve, when in an opened position, allowing the hydraulic fluid to be supplied to the actuator such that the outer-wing section is actuated relative to the inner frame section towards the transport position;
wherein, when the folding valve is in a closed position and the hydraulic fluid is being supplied through the supply line, the leveling valve is configured to allow the hydraulic fluid to be directed to the actuator at a selected leveling pressure less than the supply pressure to maintain the outer-wing section at a desired orientation relative to the inner frame section (see col. 3, lines 30-67).

Graham does not explicitly disclose a central frame section, an inner-wing section pivotally coupled to the central frame section, an outer-wing section pivotally coupled to the inner-wing section, wherein the actuator is coupled between such inner-wing and outer-wing sections. Hadley teaches a hydraulic system for a multi-wing agricultural implement, the system comprising:
a central frame section (12);
an inner-wing section (14) pivotally coupled to the central frame section;
an outer-wing section (16) pivotally coupled to the inner-wing section; and
an actuator (26) coupled between the inner-wing section and the outer-wing section, the actuator configured to actuate the outer-wing section between a transport position and a fully-opened position.
Graham and Hadley are analogous because they both disclose hydraulic systems for multi-wing agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Graham with the wing means as taught by Hadley in order to work a greater width in the opened position while maintaining a narrow transport position.

With respect to claim 2, Hadley also teaches that when the outer-wing section is in a desired field orientation relative to the inner-wing section, the inner-wing section and the outer-wing section are substantially level relative to each other (see para. 0016 and Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the desired orientation as taught by Hadley in order to work level ground as desired.

With respect to claim 3, Hadley also teaches a controller (including 54) configured to selectively actuate folding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the control means as taught by Hadley in order to incorporate information from various (and/or additional) sensors (as taught by Hadley).

With respect to claim 4, Graham discloses the folding valve (including 126) being an on/off valve (having on and off positions) and the leveling valve (including 140, 150) being a pressure regulating valve (regulating flow based on sensed pressure).

With respect to claim 7, the above combination is capable of initiating control of an operation of the valve assembly such that the hydraulic fluid is supplied through the supply line to the leveling valve while the folding valve is at the closed position. Additionally, it is noted that the conditional limitation of claim 7 is not always required when considered under the broadest reasonable interpretation standard.

With respect to claim 8, Graham discloses the actuator (104) being a piston having a cylinder and a rod, the rod being slidably receivable within the cylinder between a fully retracted position and a fully extended position, the rod being actuated towards the fully retracted position when actuating the outer-wing section towards the transport position (see col. 2, lines 30-44).

With respect to claim 9, Graham discloses the leveling valve (including 140, 150) being configured to allow the hydraulic fluid to be supplied to the actuator (104 as set forth regarding claim 8 above) such that the rod is actuated towards the fully retracted position to maintain the outer-wing section at the desired orientation.

With respect to claim 10, Graham discloses the leveling valve (including 140, 150) being manually adjustable.

With respect to claim 11, Graham and Hadley teach the system regarding claims 1-4 and 7-10, as set forth above. Hadley also teaches receiving, with the controller (including 54), an input indicative of an orientation of the outer-wing section relative to the inner-wing section or associated with adjusting the orientation of the outer-wing section relative to the inner-wing section, and Graham teaches that when the folding valve (including 126) is in a closed position, control to direct hydraulic fluid through the supply line to the leveling valve (including 140, 150) to allow the hydraulic fluid to be supplied to the actuator (104) at a selected leveling pressure less than the supply pressure in order to adjust the orientation of the outer-wing section relative to the inner frame section.

With respect to claim 12, Hadley teaches the desired orientation as set forth regarding claim 2, above.

With respect to claim 13, Hadley teaches the controller (including 54) receiving input from an operator (via 60).

With respect to claim 14, Hadley further teaches the input (from 60) being associated with a request from the operator to adjust the orientation of the outer-wing section relative to the inner-wing section.

With respect to claim 19, Graham teaches the folding valve (including 126) being actuated to the closed position simultaneous with or prior to the hydraulic fluid being supplied through the supply line to the leveling valve (including 140, 150) for delivery to the actuator (104) at the selected leveling pressure.

With respect to claim 20, Graham teaches that when the folding valve (including 126) is in the closed position, the hydraulic fluid supplied to the actuator (104) from the leveling valve (including 140, 150) at the selected leveling pressure causes a rod of the actuator to retract relative to a cylinder of the actuator to adjust the orientation of the outer-wing section relative to the inner frame section (wherein the actuator is oriented as set forth in col. 2, lines 30-44).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Hadley as applied to claims 11 and 14 above, and further in view of Blunier et al. (US 9,918,424)

Neither Graham nor Hadley explicitly discloses receiving input from at least one sensor configured to detect an angular position of the outer-wing section relative to the inner-wing section. Blunier teaches receiving input from at least one sensor (96) configured to detect an angular position of an outer-wing section (including 38) relative to an inner frame section (including 32) and controlling operation of a valve assembly to direct the hydraulic fluid for leveling when it is determined that the outer-wing section is not located at the desired orientation based on the comparison between the detected angular position and the desired angular position (see col. 10, line 41 - col. 11, line 13).
Graham, Hadley, and Blunier are analogous because they all disclose hydraulic systems for multi-wing agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the sensing means as taught by Blunier in order to maintain the wing(s) at a desired or necessary height for field operation.


Allowable Subject Matter
Claims 5, 6, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. Applicant argues: "... when the directional valves 140, 150 of Graham are open after lowering the implement and/or implement wings, the 'power beyond supply is connected to the second end 112 of the wing cylinder structure [104] and to the pilot port of the directional valves 140, 150. This latches the power beyond pressure to the wing cylinder structure to provide active down force to the wing cylinder structure.' (Graham, col. 3, 11. 57-59). As such, the directional valves 140, 150 of Graham provide the power beyond pressure to the wing cylinder structure 104, not a pressure less than the power beyond pressure to the wing cylinder 104. Thus, Graham does not suggest that the directional valves 140, 150 are 'configured to allow the hydraulic fluid to be directed to the actuator at a selected leveling pressure less than the supply pressure to maintain the outer-wing section at a desired orientation relative to the inner-wing section,' as recited by claim 1." (See Remarks of 1/6/2022, labeled p. 8, emphasis Applicant’s.)
Applicant's argument is unpersuasive because it relies on a specific functional teaching of Graham, rather than the teachings of Graham as a whole, including those indicated in the Non-Final Rejection of 10/6/2021 (i.e. col. 3, lines 30-67 of Graham). Applicant argues Graham does not teach the claimed functionality, citing col. 3, lines 57-59 of Graham, which relate to operation of valves 140 and 150 when valve 126 is in position 126L. Although position 126L of Graham is capable of being considered "a closed position" (since it is not "an opened position" as defined in claim 1), positions 126N and 126F are also each capable of being considered "a closed position," and the claimed functionality (within the claimed conditional, which is not addressed by Applicant’s argument) is considered to be met by Graham in these positions. As such, the system of Graham teaches the claimed functionality.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/6/26/22